                            UNITED STATES DISTRICT COURT
                                    District of Maine

 WILLIAM R. GEORGE,                           )
       Plaintiff,                             )
                                              )
 v.                                           )
                                              )     No. 2:19-cv-00569-GZS
 YORK COUNTY JAIL, et al.,                    )
                                              )
            Defendants                        )
                                              )
                                              )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on January 21, 2020, his

Recommended Decision (ECF No. 6). Plaintiff filed his Objection to the Recommended Decision

(ECF No. 8) on February 5, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED. The Plaintiff’s proposed amendment would not alter this
               order.

       2.      It is ORDERED that after a review of Plaintiff’s complaint in accordance with 28
               U.S.C. §§1915 and 1915A, it is ORDERED that the Plaintiff’s complaint is hereby
               DISMISSED.


                                                   /s/George Z. Singal_____________
                                                   U.S. District Judge
Dated this 6th day of February, 2020.
